J-S87025-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

OMAR ANGLERO COLON, JR.

                            Appellant                 No. 670 MDA 2016


         Appeal from the Judgment of Sentence Dated March 24, 2016
              In the Court of Common Pleas of Lancaster County
             Criminal Division at No(s): CP-36-CR-0000598-2011
                                         CP-36-CR-0004956-2013
                                         CP-36-CR-0005610-2010

BEFORE: LAZARUS, J., SOLANO, J., and PLATT, J.*

MEMORANDUM BY SOLANO, J.:                            FILED MARCH 06, 2017

        Appellant Omar Anglero Colon, Jr. appeals from the judgment of

sentence imposed after the court revoked his probation or parole following

his guilty plea to two counts of manufacture, delivery, or possession with

intent to manufacture or deliver (“PWID”) at Docket Nos. CP-36-CR-

0005610-2010 and CP-36-CR-0000598-2011,1 and to one count of retail




____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  35 P.S. § 780-113(a)(30); there was one count of PWID per docket
number.
J-S87025-16



theft at Docket No. CP-36-CR-0004956-2013.2 We vacate the judgment of

sentence.

        On January 27 and 28, 2010, Appellant, while in a drug-free school

zone, sold marijuana to an undercover police officer during two separate

transactions. Appellant was arrested and charged with two counts of PWID,

on two separate dockets, 5610-2010 and 0598-2011. See Guilty Plea Slips,

9/22/11; Sentencing Orders, 9/22/11; Presentence Investigative Report

(“PSI”), 2/29/16, at 4.       On September 22, 2011, Appellant pleaded guilty

and was sentenced to a total of five years’ probation.

        Appellant, however, violated his probation by using marijuana,

repeatedly missing appointments with his probation officer, failing to

complete drug and alcohol treatment successfully, and accruing a new

conviction for retail theft on April 25, 2012. PSI, 2/29/16, at 4-5; Violation

of Parole and Probation (“VOP”) Ct. Op., 6/24/16, at 2 & n.4. 3 On April 26,

2013, Appellant was sentenced to two concurrent five-year terms of

probation. Violation of Sentence Sheet, 4/26/13, at 1.

        On September 15, 2013, Appellant again violated his probation when

he was charged with retail theft for stealing $236.35 worth of merchandise

from a Giant Food Store in Lancaster Township. VOP Ct. Op., 6/24/16, at 2.
____________________________________________


2
    18 Pa.C.S. § 3929(a)(1).
3
  The April 25, 2012 retail theft is at Docket No. CP-36-CR-0004832-2011
and is not at issue in this appeal.


                                           -2-
J-S87025-16



       On November 1, 2013, after a violation of probation hearing, Appellant

was re-sentenced.        According to the dockets for both Docket Nos. 5610-

2010 and 0598-2011, Appellant was sentenced to concurrent sentences of 5

years’ probation.     However, according to the combined Violation Sentence

Sheet, 11/1/13, at 1-2, for both dockets, Appellant received a split sentence

of time-served to 23 months, with immediate parole, followed by two years’

probation; the sentences on both dockets were to be served concurrently. 4

The amount of time-served credited to Appellant was not stated in the

record at this time. Id. at 2.5

       On December 23, 2013, at Docket No. CP-36-CR-0004956-2013,

Appellant pleaded guilty to the retail theft from Giant, and the court

sentenced him to time-served (18 days) to 23 months of incarceration

followed by one year of probation. See Sentencing Order, 12/23/13, at 1;

PSI, 2/29/16, at 7. Appellant was immediately paroled.




____________________________________________


4
  No notes of testimony were transcribed for the violation hearing on
November 1, 2013.
5
  However, during a later VOP hearing, the court suggested that Appellant
had received credit for time-served from September 15 to November 1,
2013, on both dockets. N.T., 3/24/16, at 8; Violation of Sentence Sheet,
3/24/16, at 2.



                                           -3-
J-S87025-16



        Appellant most recently violated his supervision by repeatedly using

marijuana6 and by accruing a plethora of new criminal charges, none of

which are at issue in the current appeal.7 On February 3, 2016, at his most

recent VOP hearing, Appellant stipulated to the violations. N.T., 2/3/16, at

3. When informed of his right to make a statement, Appellant announced

that he repeatedly used marijuana in 2015 in order to cope with his grief

after the death of his son, who had been only three-and-a-half months old,

in 2014.     Appellant added that he had been attending drug and alcohol

counseling twice a week and that he would like to be present when one of

his girlfriends gives birth to his daughter.     Id. at 3-4.8   Appellant also

____________________________________________


6
  “Specifically, [Appellant] tested positive or admitted to marijuana use on
six separate occasions between May and September of 2015.” VOP Ct. Op.,
6/24/16, at 3 (citing Pet. to File Capias, 2/3/16).
7
    There were three sets of charges:
• At Docket No. CP-36-CR-0006001-2015, Appellant was convicted of
simple assault, 18 Pa.C.S. § 2701(a)(3), carrying firearms without a license,
18 Pa.C.S. § 6106(a)(1), and recklessly endangering another person, 18
Pa.C.S. § 2705; he has not yet been sentenced for these convictions.
• At Docket No. CP-36-CR-0000221-2016, Appellant was charged with two
counts of PWID; possession of a controlled substance, 35 P.S. § 780-
113(a)(16), and use/possession of drug paraphernalia, 35 P.S. § 780-
113(a)(32); these charges remain pending.
• Appellant was also charged with multiple offenses at Docket No. CP-36-
CR-0006089-2015, but Appellant was found not guilty on all counts that
were not otherwise dismissed.
8
  Two “significant others” are listed on Appellant’s PSI, 2/29/16, at 8.
Appellant has been legally separated from his wife for over four years; she
(Footnote Continued Next Page)


                                           -4-
J-S87025-16



emphasized that the reason he had not paid any fines or court costs was

that he had other financial obligations, including child support, 9 drug and

alcohol treatment costs, rent, and potential counsel fees.      VOP Ct. Op.,

6/24/16, at 4 (citing N.T., 2/3/16, at 4).        When the VOP court asked

Appellant how he could afford that much marijuana but could not afford to

pay fines and costs, Appellant stressed that the marijuana was from “just

hanging out” with friends, and he was not paying for it. N.T., 2/3/16, at 4.

      At the conclusion of the hearing, the VOP court ruled as follows:

“[Docket No.] 4956[-]13, I find that defendant violated his parole. Parole is

revoked. On [Docket Nos.] 0598[-]11 and 5610[-]10, I find the defendant

violated his probation. Probation is revoked.” N.T., 2/3/16, at 5; see also

VOP Ct. Op., 6/24/16, at 4 (the VOP court “found that [Appellant] had

violated his parole and probation [and] revoked the same”). The VOP court

then ordered a PSI. Id.

      The PSI informed the VOP court of the Appellant’s family history.

Appellant’s parents separated when Appellant was four years old, and his

father had molested Appellant’s twin sister and was criminally charged and

incarcerated. PSI, 2/29/16, at 9. Appellant’s father also was an alcoholic.

                       _______________________
(Footnote Continued)

was not listed as either of his current “significant others” on his PSI. Id. at
10.
9
  Appellant’s PSI lists three living children, ages 6, 3, and 2. PSI, 2/29/16,
at 9.


                                            -5-
J-S87025-16



Id. As of the date of the PSI, Appellant had not had regular contact with his

mother for about three years, since she moved to South Carolina. Id. at 10.

Additionally, Appellant has been diagnosed with Attention Deficit Hyperactive

Disorder and Intermittent Explosive Disorder since “an early age.”       Id. at

13.

       On March 24, 2016, at his sentencing hearing, “when given the

opportunity to make a statement,” Appellant “indicated that he planned to

take care of his children and had a job waiting for him.”         VOP Ct. Op.,

6/24/16, at 4. Appellant further stated that the full-time job offer was at the

Wild Bills food factory, where his pregnant girlfriend was a manager. N.T.,

3/24/16, at 4-5.

       After hearing testimony and listening to the arguments of counsel, the

VOP court made several observations:

       I remarked that I had selected the appropriate sentencing
       alternative that was “consistent with the protection of the public,
       the gravity of the underlying offenses” and [Appellant]’s
       rehabilitative needs. In so doing, I noted that I had evaluated
       the facts and circumstances of the underlying offenses,
       [Appellant]’s statements and those of his attorney, my
       observations, and the PSI.        Additionally, I observed that
       [Appellant]’s age and the assessments attached to his PSI
       reflected sufficient maturity and intelligence to appreciate the
       significance of his actions. Furthermore, I mentioned that the
       PSI illustrated [Appellant’s] extensive criminal history,
       encompassing a juvenile felony adjudication[10] plus convictions
____________________________________________


10
  In 2004, when he was 15 years old, Appellant “was found to have
committed the act of Assault.” PSI, 2/29/16, at 10. In 2007, while still a
(Footnote Continued Next Page)


                                           -6-
J-S87025-16


         on four separate dockets as an adult, two of which were felonies.
         Finally, I took into account that the PSI also revealed
         [Appellant]’s myriad violations of the terms and conditions of his
         probation and parole, including, among other things, accruing
         new criminal charges, recurrent marijuana use, and repeatedly
         missing appointments.

         Ultimately, I determined that total incarceration was the most
         appropriate sentencing alternative due to [Appellant]’s total
         refusal or inability to comply with the terms and conditions of his
         supervision and the demonstrated failure of a probationary
         sentence to adequately address [Appellant]’s rehabilitative needs
         and deter [Appellant] from committing additional crimes. I
         remarked that, in light of [Appellant]’s repeated failure to abide
         by the terms and conditions of court-ordered supervision, total
         incarceration was most certainly warranted in order to vindicate
         the authority of the [c]ourt and because a lesser sentence would
         have diminished the severity of [Appellant]’s ongoing defiance of
         this [c]ourt.

VOP Ct. Op., 6/24/16, at 4-5 (citing N.T., 3/24/16, at 6-8).           The court

“imposed concurrent sentences of two-and-one-half to five years [at a state

correctional institution] on each of the three Dockets and explained the

amount of previously calculated time credit on each Docket.” Id. at 6 (citing

N.T., 3/24/16, at 8-9) (footnotes omitted).11         The Violation of Sentence


                       _______________________
(Footnote Continued)

juvenile, he was also adjudicated delinquent for “Criminal Conspiracy/
Burglary (F-1) and Criminal Mischief.” Id. at 3.
11
  At the conclusion of the sentencing hearing, the VOP court stated that
Appellant received credit for time served, N.T., 3/24/16 at 8-9, as follows:

        For Docket No. 5610-2010, from October 21 to December 16, 2010,
         from August 30 to December 22, 2011, from September 15 to
         November 1, 2013, and from December 11, 2015, to March 24, 2016;
(Footnote Continued Next Page)


                                            -7-
J-S87025-16


Sheet, 3/24/16, at 1, stated that, at Docket Nos. 5610-2010 and 0598-

2011, Appellant was found in “violation of probation” and, at Docket No.

4956-2013, Appellant was found in “violation of parole” and “violation of

probation.”

       On April 4, 2016, the court denied a motion by Appellant to modify

that sentence.         Then, on April 22, 2016, Appellant filed this appeal.

Appellant presents one issue for our review:

       Was the [VOP] court’s sentence of two-and-one-half (2½) to five
       (5) years of incarceration manifestly excessive under the
       circumstances so as to constitute an abuse of the court’s
       discretion?

Appellant’s Brief at 6.

                       _______________________
(Footnote Continued)

      For Docket No. 0598-2011, from September 15 to November 1, 2013,
       and from December 11, 2015, to March 24, 2016; and

      For Docket No. 4956-2013, from November 1 to November 3, 2013,
       and from December 11, 2015, to March 24, 2016.

However, according to the Violation of Sentence Sheet, 3/24/16, at 2,
signed by the VOP court judge, Appellant received credit for time served, as
follows:

      For Docket No. 5610-2010, from October 21 to December 16, 2010,
       August 30 to September 22, 2011, from September 15 to November
       1, 2015, and from December 11[, 2015] to March 24, 2016;

      For Docket No. 0598-2011, from September 15 to November 1, 2013;
       and

      For Docket No. 4956-2013, from November 1 to November 3, 2013,
       and from December 11 to December 15, 2015.


                                            -8-
J-S87025-16


       Appellant’s issue concerns the discretionary aspects of his sentences,

but before we reach that issue, we first must consider whether Appellant’s

sentences are legal. Although Appellant has not claimed that his sentences

are not legal, “challenges to an illegal sentence can never be waived and

may be reviewed sua sponte by this Court.        An illegal sentence must be

vacated.”    Commonwealth v. Randal, 837 A.2d 1211, 1214 (Pa. Super.

2003) (en banc; brackets, citations, and quotation marks omitted). Because

the record is unclear in these cases, we are unable to determine the legality

of Appellant’s sentences. We therefore are vacating the sentencing orders.

       The confusion in the record stems from ambiguities regarding whether

the trial court revoked Appellant’s probation or his parole. In the case of a

revocation of probation, the VOP court has the same full range of

sentencing options that it initially could have imposed. 42 Pa.C.S. § 9771(b).

But the maximum time that a parole violator may be imprisoned for a

parole violation is the balance of the unserved portion of the original

maximum sentence imposed by the criminal court.          Commonwealth v.

Stafford, 29 A.3d 800, 804 (Pa. Super. 2011) (a court “cannot ‘extend’ a

parolee's sentence beyond the original sentence, i.e., lengthen the period of

possible incarceration”).12

____________________________________________


12
   Furthermore, offenders recommitted as county parole violators receive no
credit against their maximum sentences for time spent at liberty on parole,
(Footnote Continued Next Page)


                                           -9-
J-S87025-16


                  Docket Nos. 5610-2010 and 0598-2011

      The record is unclear as to what sentence Appellant received at his

previous violation hearing for Docket Nos. 5610-2010 and 0598-2011 on

November 1, 2013. According to the docket, Appellant had previously been

sentenced only to probation; if this information is correct, then, upon the

violation of that probation, the VOP court had discretion to sentence

Appellant to confinement up to the statutory maximum of 2.5 to 5 years,

which is exactly what it did. In that instance, Appellant’s current sentences

for those dockets would be legal.

      However, according to the Violation Sentence Sheet, 11/1/13, at 1,

Appellant received concurrent sentences of time-served to 23 months of

incarceration, with immediate parole, followed by two years of probation.

The amount of time served was not clearly established but appears to have

been 47 days, according to the latest available record. N.T., 3/24/16 at 8;

Violation of Sentence Sheet, 3/24/16, at 2. Appellant’s parole for these two

dockets thus would have ended on August 15, 2015,13 and – but for the

                       _______________________
(Footnote Continued)

even if that time was in good standing. Commonwealth v. Fair, 497 A.2d
643, 645 (Pa. Super. 1985).
13
  Appellant received credit for time served dating back to September 15,
2013. See N.T., 3/24/16, at 8; Violation of Sentence Sheet, 3/24/16, at 2.
Thus, his sentence is calculated from that date forward. Twenty-three
months thereafter – i.e., when Appellant’s parole would have ended – is
August 15, 2015.


                                           - 10 -
J-S87025-16


additional violation – his probation for these two dockets would have ended

on August 15, 2017.14         The record is unclear as to when the VOP court

considered Appellant to have violated his supervision: May 2015 when there

was proof of his marijuana use; September 2015, after his sixth time testing

positive for or admitting to marijuana use; or November 10, 2015, when he

committed his new crimes.15

        At the most recent VOP hearing, the court said it was revoking

Appellant’s “probation” (not his parole) for both Docket Nos. 5610-2010 and

0598-2011.      N.T., 2/3/16, at 5. During his most recent sentencing hearing,

Appellant’s VOP counsel also stated that Appellant had “finished a parole

portion of a split on two of the dockets that he’s being sentenced on today.”

N.T., 3/24/16, at 5.      The Violation of Sentence Sheet, 3/24/16, at 1, also

stated that, at Docket Nos. 5610-2010 and 0598-2011, Appellant was found

in “violation of probation.”

        If Appellant had commenced his probation for Docket Nos. 5610-2010

and 0598-2011, then his new sentence is legal. But if he was still serving

his parole under these two docket numbers, then the maximum sentence to

which he could be re-sentenced on these dockets appears to be 47 months

____________________________________________


14
   Appellant’s consecutive probation was two years. Two years after the end
of his parole on August 15, 2015, is August 15, 2017.
15
     See Docket No. CP-36-CR-0006001-2015.


                                          - 11 -
J-S87025-16


each – his previous maximum incarceration of 23 months plus his probation

period of 2 years (i.e., 24 months).      Instead, the VOP court sentenced

Appellant to a maximum confinement of five years, which exceeds the

maximum permissible sentence. Thus, if Appellant was still on parole, these

sentences must be vacated.

      In light of these uncertainties, we vacate the judgment of sentence,

and remand to have the VOP court clarify the record and resentence

Appellant. If Appellant’s parole was ongoing at Docket Nos. 5610-2010 and

0598-2011, then Appellant must be resentenced. See Stafford, 29 A.3d at

804. If Appellant had commenced his probation for these two dockets (as

the VOP court and VOP counsel suggested by their statements at the VOP

hearing and sentencing hearing, respectively), then the VOP court may, in

its discretion, re-impose a sentence of up to 2.5 to 5 years’ incarceration,

the maximum sentence that was originally applicable.        See 42 Pa.C.S. §

9771(b).

                           Docket No. 4956-2013

      Similarly, at Docket No. 4956-2013, Appellant was originally sentenced

to time-served (18 days) to 23 months of incarceration, followed by one

year of probation. See Sentencing Order, 12/23/13, at 1. After being given

that sentence, Appellant was given a credit for time served of 18 days and

then immediately paroled. See id.; PSI, 2/29/16, at 7. At the VOP hearing,

the court said it was revoking Appellant’s “parole” (not his probation) for this


                                     - 12 -
J-S87025-16


docket. N.T., 2/3/16, at 5. Yet, the record shows that Appellant’s parole

should have been completed on November 5, 2015.16 If Appellant was still

on parole for his conviction at Docket No. 4956-2013, then the maximum

sentence to which he could be re-sentenced appears to be 35 months – his

maximum original incarceration of 23 months plus his original probation

period of 1 year (i.e., 12 months).            However, the VOP court sentenced

Appellant to a maximum confinement of five years (or 60 months), which

exceeds the maximum permissible sentence.

       If Appellant’s parole was ongoing at Docket No. 4956-2013 (as the

VOP court suggested by its statement at the VOP hearing), then Appellant

must be resentenced.           See Stafford, 29 A.3d at 804.       If, however,

Appellant was not still on parole and had commenced his probation, then the

court — after clarifying the record regarding Appellant’s probation or parole

status — may, in its discretion, re-impose a sentence of up to 2.5 to 5 years’

incarceration, the maximum sentence that was originally applicable. See 42

Pa.C.S. § 9771(b). In light of these uncertainties, we vacate the judgment

of sentence, and remand to have the VOP court clarify the record and

resentence Appellant.
____________________________________________


16
   Appellant was sentenced to a maximum incarceration of 23 months on
December 23, 2013. He was given a credit for time served of 18 days and
immediately paroled. Therefore, Appellant’s sentence of incarceration is
considered to have begun on December 5, 2013. Twenty-three months
thereafter expired on November 5, 2015.


                                          - 13 -
J-S87025-16


      In light of our disposition, we do not reach Appellant’s challenge to the

discretionary aspects of his sentences.

      Judgment of sentence vacated. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 3/6/2017




                                    - 14 -